                                                      1   MARK E. FERRARIO
                                                          Nevada Bar No. 1625
                                                      2   ALAYNE M. OPIE
                                                          Nevada Bar No. 12623
                                                      3   GREENBERG TRAURIG
                                                          10845 Griffith Peak Drive Suite 600
                                                      4   Las Vegas, Nevada 89135
                                                          Telephone: (702) 792-3773
                                                      5   Fax:         (702) 792-9002
                                                          ferrariom@gtlaw.com,
                                                      6   opiea@gtlaw.com

                                                      7   Attorneys for SHAC, LLC dba Sapphire Gentlemen’s Club,
                                                          SHAC MT, LLC, David Michael Talla, and Peter Feinstein
                                                      8
                                                                                 IN THE UNITED STATES DISTRICT COURT
                                                      9
                                                                                       FOR THE DISTRICT OF NEVADA
                                                     10
                                                          CORISSA JONES, on behalf of herself and on      Case No. 2:15-cv-01382-RFB-EJY
                                                     11   behalf of all others similarly situated,

                                                     12                        Plaintiffs,                     STIPULATION AND [PROPOSED]
                                                          vs.                                                ORDER DISMISSING MARIE TREIBEL
GREENBERG TRAURIG, LLP




                                                     13
                         Telephone: (702) 792-3773
                         Facsimile: (702) 792-9002
                         10845 Griffith Peak Drive

                         Las Vegas, Nevada 89135




                                                          SHAC, LLC D/B/A SHAPPHIRE [sic]
                                                     14   GENTLEMEN’S CLUB; SHAC MT, LLC;
                                 Suite 600




                                                          DAVID MICHAEL TALLA and PETER
                                                     15   FEINSTEIN,

                                                     16                        Defendants.

                                                     17   SHAH, LLC,

                                                     18                        Counterclaimant,

                                                     19   Vs.

                                                     20   CORISSA JONES, and all others similarly
                                                          situated who opt into this litigation,
                                                     21
                                                                               Counterdefendants.
                                                     22

                                                     23

                                                     24           IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs/Counter-

                                                     25   Defendants, including Corissa Jones and all Plaintiffs who opted into the instant action (“Class

                                                     26   Plaintiffs”), by and through their counsel of record, the law firm of Kennedy Hodges LLP, and

                                                     27   Defendants/Counter-claimants SHAC, LLC, SHAC, MT, LLC, David Michael Talla and Peter

                                                     28
                                                                                                         1
                                                          ACTIVE 57577989v1
                                                      1   Feinstein (“SHAC”), by and through their counsel of record, the law firm of Greenberg Traurig,

                                                      2   LLP, as follows:

                                                      3           1. Opt-In Plaintiff, Marie Treibel, shall be dismissed from this action (consent to join

                                                      4               originally filed on May 19, 2017 (Dkt. 65)). For avoidance of doubt, this stipulation

                                                      5               does not affect Ms. Treibel’s rights in connection with the wage and hour lawsuit

                                                      6               pending in the Eighth Judicial District Court, District of Nevada, Lily Shepard v. SHAC,

                                                      7               LLC, case no. A-15-715197-C, against Defendant SHAC, LLC (the same Defendant

                                                      8               identified in this action). Ms. Treibel’s dismissal from this action shall be without

                                                      9               prejudice only in the event the prospective settlement in the Shepard action is not

                                                     10               approved by the Court.

                                                     11           IT IS SO STIPULATED:

                                                     12   DATED this 17th day of May, 2021.                 DATED 17th day of May, 2021.
GREENBERG TRAURIG, LLP




                                                     13
                         Telephone: (702) 792-3773
                         Facsimile: (702) 792-9002
                         10845 Griffith Peak Drive

                         Las Vegas, Nevada 89135




                                                          GREENBERG TRAURIG, LLP                            KENNEDY HODGES LLP
                                                     14
                                 Suite 600




                                                          By: /s/ Alayne Opie                               By: /s/ David Hodges
                                                     15   MARK E. FERRARIO (NV 1625)                        DAVID W. HODGES (admitted pro hac vice)
                                                          ALAYNE M. OPIE (NV 12623)                         Texas Bar No. 00796765
                                                     16   10845 Griffith Peak Drive Suite 600               4409 Montrose Blvd., Ste 200
                                                          Las Vegas, NV 89135                               Houston, TX 77006
                                                     17
                                                          Counsel for Defendants                            Counsel for Plaintiffs
                                                     18

                                                     19           IT IS SO ORDERED this 19thday of May, 2021.

                                                     20

                                                     21                                         UNITED STATES DISTRICT COURT JUDGE
                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                           2
                                                          ACTIVE 57577989v1
